Citation Nr: 1112201	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-15 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating, and denied service connection for gastroesophageal reflux disease (GERD).

The Veteran testified at a videoconference hearing in November 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The evidence of record indicates that the Veteran's GERD was not caused or aggravated by his active service.



CONCLUSION OF LAW

GERD was not incurred during or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in February 2008.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in March 2008, May 2008, and September 2008.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in May 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the VCAA letters.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's service treatment records and VA treatment records were obtained and associated with his claims file.

VA need not conduct an examination with respect to the service connection claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no evidence establishing that a disease occurred in service or manifested during an applicable presumptive period, and no competent medical evidence provides any indication that the Veteran's diagnosed GERD is related to service.  Therefore, a VA examination to evaluate these claimed disabilities is not warranted.

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

In February 2008, the Veteran filed a claim for service connection for GERD.  On his VA Form 21-526 he did not indicate a start date for his GERD, although he indicated start dates for his other claimed disabilities.  In a separate section he stated that he began having severe gastrointestinal problems soon after returning from Vietnam.

Service treatment records, including the Veteran's October 1968 discharge examination, are negative for complaints of, or diagnoses of GERD or any other gastrointestinal disorder.  Clinical evaluation revealed that his abdomen and viscera were normal.

A September 2008 letter from treating physician A.H., M.D. noted that the Veteran had been his patient since January 1991 and had a history of having undergone laser surgery on his vocal chords in 1988 or 1989.  In November 1995, he was diagnosed with GERD.  Dr. A.H. noted that he complained of chronic cough, atypical chest pain, and night sweats prior to his diagnosis of GERD.  Dr. A.H. felt that the prior surgery on the Veteran's vocal chords "could have been due to extra esophageal manifestations of GERD.  The physician also noted that he wrote the letter "in support of the [Veteran's] bid to get disability benefits for this medical condition which he claims was present while in the military."  

Also of record are Dr. H's office records dated beginning in 1991.  In April 1993, the Veteran complained of indigestion, chest fullness, belching, and burning through coughs.  The impression was "reflux v. pulmonary."  In October 1995, he complained of pleuratic pain, pressure in the chest, and indigestion for the prior two weeks.  Treatment records from November 1995 show that the Veteran complained of chest discomfort, belching, and a feeling that something "comes up his throat."  The physician assessed questionable reflux and prescribed Prilosec.  In August 1996, he complained of a heavy sensation in his stomach, occasional burning and night sweats.  He was assessed with reflux, and it was noted if there was no improvement he should undergo an esophagogastroduondenoscopy (EGD).  In February 2000, he complained of night sweats.  In March 2001, objective examination revealed upper epigastric tenderness and the Veteran complained of waking up early in the morning due to epigastric burning.  The assessment was possible GERD.  In March 2001, the Veteran underwent an EGD, which revealed possible short segment Barrett's esophagus, with no other abnormalities seen.  In October 2006, Dr. H noted that the Veteran had reflux symptoms that were diagnosed five years earlier, and he had been on Nexium for three years with good results.   

In April 2009, the Veteran submitted a statement that he began to experience stomach problems while on his first operation in Vietnam.  Essentially he explained that due to fear and stress his stomach began to bother him ("felt like it was tying in a knot").  He stated that he again felt this same stomach pain during two other extremely stressful operations where fellow soldiers were killed.

During his November 2010 videoconference hearing the Veteran testified that he began nervous during his first operation in Vietnam and that, due to his nerves, his stomach began to bother him.  He stated that he did complain to a corpsman about his stomach in Vietnam, but that he was told to quit complaining and continue on in service (to "suck it up").  He stated, after prompting by his representative, that he may have been given Tums, but that there would be nothing in his record to indicate he had stomach issues.  He testified that after service he self-medicated by taking Tums or Rolaids, but that he got older the symptoms worsened until he had to seek treatment from Dr. A.H. in 1991.  

Based upon the evidence of record, the Board finds that GERD is not shown to have developed as a result of an established event, injury or disease during active service.  Evidence of a diagnosis of GERD is first shown in 1995, with an initial indication of possible reflux problems in 1993.  At the earliest, assuming the Veteran's vocal cord surgery had something to do with GERD, he was treated for secondary symptoms of GERD in 1988, more than 20 years after separation from active service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, the record also includes no indication that the Veteran had complaints of reflux or gastrointestinal problems prior to his claim for service connection.  While the Veteran's private physician stated that he was provided his September 2008 letter in support of the Veteran's contention his GERD symptoms began in the military, a review of Dr. A.H.'s treatment records shows no mention of long-term "stomach" or gastrointestinal complaints.  In fact, Dr. A.H. noted that he initially was treating the Veteran for sinusitis complaints before the Veteran complained of chest pain and night sweats, which were then related to GERD.  Aside from the physician's indication that he supported the Veteran, there is no competent medical opinion that establishes a nexus or medical relationship between his current diagnosis of GERD and any events or complaints in service.  Neither the Veteran nor his representative have presented, identified, or alluded to the existence of, any such opinion.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about the gastrointestinal distress he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  In this instance, the Board does not believe that the Veteran's lay statements regarding continuity of symptomatology.  While the Board believes that the Veteran was involved in highly stressful operations in Vietnam that could have lead to upset stomach, the Board does not believe that this was a continuing symptom for the Veteran.  He testified that he spoke to a corpsman, but that nothing would be in his record.  His record does contain service treatment records from April 1968 (when the Veteran was still in Vietnam) regarding an ankle injury.  Additionally, on his separation examination, which occurred five to six months after his return from Vietnam, there is no indication of a gastrointestinal problem, although he reports he continued to have symptoms upon return.  Not only is there no contemporaneous evidence of complaints of gastrointestinal problems from his time in service, but there continued to be no complaints to physicians for more than 20 years.  When he began complaining of symptoms of GERD in October 1995, he noted that they had begun two weeks prior.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim for service connection for GERD.


ORDER

Entitlement to service connection for GERD is denied.


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran was granted service connection for PTSD, with an initial evaluation of 30 percent, in the July 2008 rating decision on appeal.  The Veteran contends that his symptoms are of a severity that he should warrant a higher initial rating.

During his November 2010 videoconference hearing the Veteran additionally testified that he  was receiving treatment at the Lexington Vet Center weekly, and that he had sought treatment for his PTSD at the Dorn VAMC within the past two to three months.  The latest Vet Center records in the claims file are from July 2008, and there are no Dorn VAMC treatment records in the claims file.  On remand, all pertinent VA records should be obtained and associated with the claims file.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

The Veteran was afforded a VA PTSD examination in May 2008, almost three ago.  During his videoconference hearing, the Veteran stated that his symptoms had increased due to a medication he was prescribed in roughly September 2010, and that he felt his PTSD was more severe than the 30 percent assigned.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support a decision on appeal for an increased rating).  On remand, the Veteran should be scheduled for an additional VA mental disorders examination to determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA that treated the Veteran for his PTSD since July 2008.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder, including records from the Lexington Vet Center and the Dorn VAMC.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, the Veteran should be afforded a VA mental disorders examination to assess the current severity of his depressive disorder.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist performing the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist or psychologist.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Mental Disorders and PTSD Review Examinations.  After review of the record, and an evaluation of the Veteran, the psychiatrist or psychologist is requested to opine as to which of the following, (A), (B), (C), or (D) best describes the level of impairment caused by the depressive disorder:

A.  Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

B.  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

C.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood.

D.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

Complete reasons and bases should be provided for any opinion rendered.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


